14-1837-cv
Baiul v. William Morris Agency, LLC

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 4th
day of May, two thousand fifteen.

PRESENT:          JOSÉ A. CABRANES,
                  GERARD E. LYNCH,
                  CHRISTOPHER F. DRONEY,
                               Circuit Judges.


OKSANA S. BAIUL,

                  Plaintiff-Appellant,

                            v.                                       No. 14-1837-cv

WILLIAM MORRIS AGENCY, LLC, ET AL.,

                  Defendants-Appellees,

KEY BRAND ENTERTAINMENT INC., ET AL.,

                  Defendants.


FOR PLAINTIFF-APPELLANT:                              RAYMOND J. MARKOVICH, West Hollywood,
                                                      CA.

FOR DEFENDANTS-APPELLEES:                             BENJAMIN R. JOELSON (Martin Domb, on the
                                                      brief), Akerman LLP, New York, NY.
                                                           TAL E. DICKSTEIN (Michael P. Zweig, John
                                                           A. Piskora, on the brief), Loeb & Loeb LLP,
                                                           New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Katherine B. Forrest, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Oksana S. Baiul, a Ukrainian former figure skater, appeals from the District Court’s
May 6, 2014 judgment granting defendants’ motions to dismiss the Second Amended Complaint,
which raised various claims under the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), 18 U.S.C. §§ 1961 et seq., and New York State common law concerning an alleged post-
Soviet criminal enterprise to steal millions of dollars from Baiul between 1993 and 1997 in
connection with her world-famous figure-skating career. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

         We review de novo a grant of a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir. 2014).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “We review a district court’s denial of
leave to amend for abuse of discretion, unless the denial was based on futility, in which case we
review that legal conclusion de novo.” City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752
F.3d 173, 188 (2d Cir. 2014).

       Upon de novo review of the record and relevant law, we conclude that the District Court
properly granted defendants’ motions to dismiss, substantially for the reasons stated in its thorough
May 6, 2014 opinion—namely, each of Baiul’s seventeen claims against the more than twenty
defendants is time-barred by the applicable statute of limitations. The District Court also properly
denied Baiul’s motion for leave to amend.

                                             CONCLUSION

       We have considered all of the arguments raised by Baiul on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s May 6, 2014
judgment.

                                                           FOR THE COURT:
                                                           Catherine O’Hagan Wolfe, Clerk



                                                      2